Citation Nr: 1127693	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  04-41 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1977.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  

In September 2007 and October 2009 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

The Board notes that since the issuance of the last supplemental statement of the case, two pages of medical evidence have been received without a waiver of RO jurisdiction.  The Board, however, finds that a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO because the evidence is entirely unrelated to the claim at bar.  The pages document a consultation with a neurosurgical clinic for low back pain, and a follow-up appointment for a lumbar epidural steroid injection.  These records do not pertain in any way to the Veteran's mental health or psychiatric state and are irrelevant to the issue adjudicated below.  As such, this additional evidence needs not been reviewed by the RO prior to adjudication by the Board.

The issue of entitlement to service connection for a low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current psychiatric disorders were not incurred in or aggravated by active military service, have not been causally or etiologically related to service, and did not manifest within one year of service separation.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder.  He contends he suffered from a "nervous breakdown" during service and that he was medically discharged due to his psychiatric condition.  He does not contend, nor does the evidence support, that he suffers from posttraumatic stress disorder.  As such, the particular regulations pertinent to this disorder will not be discussed.

At the outset the Board notes that certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no documentation of any psychiatric symptoms in the claims file from within one year of the Veteran's service separation.  As such, the presumption for service connection for chronic diseases does not apply.  

Additionally, the Board notes that the issue of a preexisting psychiatric disorder was arguably implicated by a VA examination report rendered in June 2009.  As such, the Board will first consider the law in this regard before proceeding to a standard service connection analysis.  In the report, the VA examiner referenced the Veteran's "extensive family history of mental health problems," noted the possibility of a congenital personality disorder, and noted that the Veteran's reported symptoms of psychosis in the military "would be unlikely to arise merely from a situationally-induced depression."  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service. See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, the Board emphasizes that the Veteran's entrance examination is devoid of any mention of a psychiatric condition.  The Board additionally finds the June 2009 examiner's references to a possibly preexisting disorder are vague and based on hypothesis and speculation.  On this point alone, the Board finds the opinion to be of low probative value.  See Tirpak v.  Derwinski, 2 Vet.  App.  609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  The claims file contains no other evidence to support the presence of a psychiatric disorder that preexisted service.  As such, the Board does not find that the presumption of soundness has been rebutted in this case.  Further discussion in this regard is not warranted. 

Turning to a standard service connection analysis, service connection generally requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. 

Here, the first element of service connection has been satisfied.  Most recently, the Veteran was diagnosed with a mood disorder not otherwise specified and a psychotic disorder not otherwise specified in a June 2009 VA examination report.

As to the second element of service connection, the Board notes that some service treatment records are missing.  Specifically, this matter has been remanded twice in order to obtain records from the Wuerzburg Army Hospital in Germany, as the Veteran contends he was hospitalized at this facility for a period of 30 days in April 1977.  Most recently, in October 2009 the Board directed that further efforts be made to obtain these records using the Veteran's full and complete name, the correct spelling of the hospital (Wuerzburg Army Hospital), the address of the hospital (USAMEDDAC, Wuerzburg APO 09801), and the identification of the Veteran's unit in Germany in April 1977 (C Btry 6th Bn 52nd ADA Germany with possible APO 09801 or 09036).  Complying with the Board's directive, the RO attempted to obtain the records using the information as cited and in March 2011 the National Personnel Records Center responded that no records could be located.  Later that month, a formal finding on the unavailability of the records was rendered and it was determined that additional attempts to obtain the records would be futile.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  

As noted by the Board in the September 2007 remand, the Veteran's service personnel records show that his military occupational specialty was hawk missile crewman and that he was disqualified for assignment due to nuclear surety provisions, which is consistent with his report that he was medically discharged due to psychiatric disability.  See AR 50-5.  Additionally, personnel records document various disciplinary actions taken for the Veteran's behavior during service.  

Despite this, the Veteran's service treatment records contain no complaints, diagnoses, or treatment pertaining to a psychiatric condition.  Service and personnel records make no mention of a psychiatric disability as the cause of the Veteran's behavioral problems.  Moreover, the claims file contains no positive nexus evidence and one negative opinion rendered by the June 2009 VA examiner.  That examiner opined, "I find it less likely than not that the Veteran's current psychiatric disability is related to or had its onset during military service."  In support of this conclusion, the examiner explained he found "no clear evidence that the Veteran suffered from any diagnosable Axis I, or acute clinical, problem during military service."  As for the Veteran's contentions that he was mistreated during basic training and also that his psychiatric disorder was manifested when he threatened to blow up his workplace via missile, the examiner determined, "this anger dyscontrol could be consistent with the hypothesized personality pathology or merely somewhat extreme youthful immaturity, but by itself does not indicate any particular Axis I disorder."  The Board finds this opinion probative as it accounts for both the lay evidence as well as the service treatment records, and is supported by an adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).    

The Board has considered the Veteran's own contentions that his current condition is related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his mood disorder not otherwise specified and psychotic disorder not otherwise specified.  

Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations to be not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms related to this disorder.  The Veteran was discharged in 1977 and did not report symptoms until the 1990s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, the June 2009 VA examiner, while taking into account the Veteran's contentions of continuous psychiatric symptoms, essentially found he has not "continued to suffer from an acute clinical disorder first diagnosed or evident during military service."  Additionally, a June 1996 report from the Social Security Administration documents an onset of the Veteran's psychiatric disorder of at least two years prior, but made no finding of the onset dating all the way back to the 1970s.  In short, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the Board finds that continuity of symptomatology regarding the Veteran's psychiatric disorder has not been established.

For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2003 and January 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of January 2008 specifically provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  As noted above, exhaustive attempts to obtain additional service treatment records from the Wuerzburg Army Hospital from 1977 have been made, but the records are unavailable and further attempts to obtain them would be futile.  The Veteran has been afforded the opportunity for a personal hearing, and has been afforded a VA examination.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  
ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


